279 S.W.3d 249 (2009)
In the Interest of: S.W., S.W. (Mother), Appellant,
v.
Juvenile Officer, Respondent.
No. WD 69859.
Missouri Court of Appeals, Western District.
March 31, 2009.
Laura H. Tyler, Kansas City, MO, for appellant.
Katie A. Rooney, Kansas City, MO, for respondent.
Mary S. Mann, Kansas City, MO, Guardian ad litem.
Before VICTOR C. HOWARD, P.J., JOSEPH M. ELLIS and ALOK AHUJA, JJ.


*250 ORDER
PER CURIAM:
In this action pursuant to § 211.031, RSMo, Appellant S.W. (Mother) appeals from the Findings, Recommendation and Judgment entered by the circuit court on May 14, 2008, as well as Nunc Pro Tunc Findings, Recommendations and Judgment entered on May 28, 2008. Appellant argues that the circuit court erred in ordering that she would in the future only be permitted supervised visitation with her child, and in finding that the Division of Family Services had exercised reasonable efforts pursuant to § 211.183, RSMo. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).